                               Case 18-10160-LSS                            Doc 641              Filed 12/19/18              Page 1 of 30



                                                               UNITED STATES BANKRUPTCY COURT
                                                                __________ DISTRICT OF Delaware
                                                                                       ___________


         Scottish Holdings, Inc., et al.
  In re ______________________                                                                       18-10160 (LSS)
                                                                                          Case No. ___________________________
                                                                                          Reporting Period: November 2018


                                                                    MONTHLY OPERATING REPORT
                                 File with Court and submit copy to United States Trustee within 20 days after end of month.


  Submit copy of report to any official committee appointed in the case.

                                                                                                                       Document   Explanation Affidavit/Supplement
  REQUIRED DOCUMENTS                                                                        Form No.                   Attached    Attached         Attached
  Schedule of Cash Receipts and Disbursements                                             MOR-1                          Yes
     Bank Reconciliation (or copies of debtor's bank reconciliations)                     MOR-1a                         Yes
     Schedule of Professional Fees Paid                                                   MOR-1b                         Yes
     Copies of bank statements                                                                                           No
     Cash disbursements journals                                                          See attached MOR-1a            Yes
  Statement of Operations                                                                 MOR-2                          Yes
  Balance Sheet                                                                           MOR-3                          Yes
  Status of Postpetition Taxes                                                            MOR-4                          Yes
    Copies of IRS Form 6123 or payment receipt                                                                            No
    Copies of tax returns filed during reporting period                                                                   No
  Summary of Unpaid Postpetition Debts                                                    MOR-4                          Yes
    Listing of aged accounts payable                                                      MOR-4                          Yes
  Accounts Receivable Reconciliation and Aging                                            MOR-5                          Yes
  Debtor Questionnaire                                                                    MOR-5                          Yes


  I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
  are true and correct to the best of my knowledge and belief.


  _______________________________________                                                 ______________________________
  Signature of Debtor                                                                     Date


  _______________________________________                                                 ______________________________
  Signature of Joint Debtor                                                               Date

  /s/ Thomas J. Keller                                                                    _____12/19/18__________________
  _______________________________________                                                 Date
  Signature of Authorized Individual*


   Thomas J. Keller
_______________________________________                                                    Chief Financial Officer
                                                                                          ______________________________
   Printed Name of Authorized Individual                                                  Title of Authorized Individual



  *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
  is a partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                                               MOR
                  Case 18-10160-LSS   Doc 641   Filed 12/19/18   Page 2 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Holdings, Inc. 
Chapter 11 Quarterly Fees
4Q 2018


                                                                        Disbursements for 
                                                                           Calculating 
                              Payee                       Description     Quarterly Fees

November 2018 ‐ 4Q 2018                                                                               ‐


Minimum Quarterly Fee                                                                          325.00
                       Case 18-10160-LSS               Doc 641     Filed 12/19/18    Page 3 of 30


Scottish Re: 18‐10160 (LSS)
Scottish Annuity & Life Insurance  Company (Cayman) Ltd. 
Chapter 11 Quarterly U.S. Trustee Fees
November 2018

                                                                                        Disbursements for 
                             Payee                                    Description      Calculating Quarterly 

November:
Mayer Brown                                                 Ch 11 Prof Fees                                    19,662.00
KBW                                                         Ch 11 Prof Fees                                    80,736.88
Morris Nichols                                              Ch 11 Prof Fees                                 370,249.47
Hogan Lovells US LLP                                        Ch 11 Prof Fees                                 140,312.29
Lincoln National                                            Reinsurance Payment                                  7,477.86
Marsh Management Svcs                                       2019 Gov't License Fee                             12,804.88
Hogan Lovells US LLP                                        Ch 11 Prof Fees                                    58,304.83
Morris Nichols                                              Ch 11 Prof Fees                                 169,170.58
Alvarez & Marshal                                           Ch 11 Prof Fees                                    17,592.04
Pepper Hamilton LLP                                         Ch 11 Prof Fees                                    29,036.71
                                                                                                           905,347.54 

1% U.S. Trustee Fee ‐ November                                                                                 9,053.48
                                                                                                                


October:
                                                                                                        1,021,787.25 

1% U.S. Trustee Fee ‐ October                                                                                10,217.87


4Q Total Disbursements ‐ through November                                                               1,927,134.79


4Q Total U.S. Trustee Fee                                                                                    19,271.35
Total Adjustments                                                                                                        ‐
Total due as of 11/30/2018                                                                                   19,271.35
                 Case 18-10160-LSS          Doc 641    Filed 12/19/18      Page 4 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ November 2018


                                                      2018
                                                 November Actual

Beginning Cash                                                160,000

Net Reinsurance                                                        ‐
Investment Income                                                      ‐
Intercompany Transfers                                                 ‐
Operating Expenses (excl Restructuring costs)
    Normal course payables                                             ‐
    Interco transfer pricing                                           ‐
Restructuring Costs
    Professional Fees                                                  ‐
    U.S. Trustee Fees                                                  ‐
Total Operating Expenses                                               ‐

Cash provided by (used in) operations                                  ‐

Bond Maturities                                                        ‐
Bond Paydown Receipts                                                  ‐
Sales                                                                  ‐
Cash/Security Transfer                                                 ‐
Purchases                                                              ‐
Cash provided by (used in) investing                                   ‐

Net change in cash                                                     ‐
Ending Cash  ‐ SHI                                            160,000
                         Case 18-10160-LSS             Doc 641        Filed 12/19/18               Page 5 of 30


MOR‐1a Bank Reconciliations
Scottish Holdings, Inc. 
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018


              Legal Entity                   Bank Name          Account Function   Account # Last 4 digits USD Balance as of 11/30/2018
Scottish Holdings Inc.               Bank of New York Mellon   Custody                     5875                                                           0.26
Scottish Holdings Inc.               Wells Fargo Bank          Checking                    9899                                               160,000.00
                  Case 18-10160-LSS             Doc 641         Filed 12/19/18          Page 6 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160 (LSS)
Month Operating Report (MOR‐1)
Actual Cash Flows ‐ November 2018

                                                           2018
                                                      November Actual

Beginning Cash                                                          7,571,013

Net Reinsurance                                                               (7,478)
Investment Income                                                            13,221
Intercompany Transfers                                                    (380,107)
Operating Expenses (excl Restructuring costs)                                       ‐
    Normal course payables                                                  (12,805)
    Interco transfer pricing                                                        ‐
    Intercompany Investment Expenses                                                ‐
Restructuring Costs                                                                 ‐
    Professional Fees                                                     (885,065)
    U.S. Trustee Fees                                                               ‐
Total Operating Expenses                                                  (897,870)

Cash provided by (used in) operations                                 (1,272,233)

Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Sales                                                                               ‐
Cash/Security Transfer                                                              ‐
Purchases                                                                           ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                    (1,272,233)
Ending Cash  ‐ Salic Liquidity                                          6,298,780
                                                                        Case 18-10160-LSS                                    Doc 641               Filed 12/19/18                                         Page 7 of 30

MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018


                          Legal Entity                                       Bank Name                   Account Function          Account # Last 4 digits       USD Balance as of 11/30/2018                                      Account Name

Salic Trusts
                                                                                                                              7664 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    647,943.45 SALIC RCT>Highmark (CT)
                                                                                                                              7672 Note: Account number 7664 
                                                                                                                              and 7672 combined for reporting 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                     purposes                                                    124,197.92        SALIC RCT>Highmark (NY)                  772,141.37 HM combined balances
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7671                                                  2,145,507.49          SALIC RCT>Investors Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       7676                                                  2,379,693.05          SALIC RCT>Lincoln Heritage
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3624                                                             378.49     Scottish Annuity Mass Mutual Subact
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3629                                                  8,326,030.90          Scottish Annuity Mass Mutual Life
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       3630                                                     215,998.03         Scottish Annuity CM Life Insurance
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                          Custody                       5878                                                       19,679.83        SRD ‐ RCT SRE 1
                                                                                                                                                                                              13,859,429.16
                                                                                                                                                                                                                   ‐
Salic Liqudity 
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Comerica                                      Letter of Credit                 3478                                                       77,033.90        SALIC ‐ LC Collateral
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Institutional Cash Distributors/Union Bank      Invesments                     2334                                                  1,268,557.08          SALIC ‐ ICD Money Market
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5876                                                             366.62     SALIC ‐ Capital 1
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Bank of New York Mellon                           Custody                      5877                                                  4,762,146.62          SALIC ‐ Stingray
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      6875                                                       21,908.92        SALIC FET
Scottish Annuity & Life Insurance Company (Cayman) Ltd.     Wells Fargo Bank                                 Checking                      4643                                                     168,766.59         SALIC OPS DISB
                                                                                                                                                                                                6,298,779.73

                                                                                                                                                                                              20,158,208.89 Total Bank Balance ‐ 11/30/2018
                       Case 18-10160-LSS                  Doc 641   Filed 12/19/18          Page 8 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ Highmark
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7664 and 7672


Beginning Cash  11/1/2018                                                        842,659.28

Net Reinsurance                                                                 (172,545.13)
Investment Income                                                                  21,693.31
Operating Expenses                                                                              ‐
Cash provided by (used in) operations                                           (150,851.82)

Sales                                                                                           ‐
Bond Maturities                                                                    11,050.00
Bond Paydown Receipts                                                              69,283.91
Intercompany Transfers                                                                          ‐
Purchases                                                                                       ‐
Cash/Security Transfer                                                                          ‐
Cash provided by (used in) investing                                               80,333.91

Net change in cash                                                                (70,517.91)
Ending Cash   11/30/2018                                                         772,141.37




Account number 7664 and 7672 combined for reporting purposes
                     Case 18-10160-LSS      Doc 641     Filed 12/19/18          Page 9 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic RCT Investors Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7671


Beginning Cash  11/1/2018                                         2,119,754.48

Net Reinsurance                                                     (175,018.37)
Investment Income                                                      35,642.95
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                               (139,375.42)

Sales                                                                               ‐
Bond Maturities                                                      125,000.00
Bond Paydown Receipts                                                  40,128.43
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                 165,128.43

Net change in cash                                                     25,753.01
Ending Cash   11/30/2018                                         2,145,507.49
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18         Page 10 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic RCT Lincoln Heritage
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 7676


Beginning Cash  11/1/2018                                        2,479,973.62

Net Reinsurance                                                    (261,844.33)
Investment Income                                                     90,880.28
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                              (170,964.05)

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                 70,683.48
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                  70,683.48

Net change in cash                                                 (100,280.57)
Ending Cash   11/30/2018                                        2,379,693.05
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 11 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Scottish Annuity Mass Mutual Subacct
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3624


Beginning Cash  11/1/2018                                                   377.87

Net Reinsurance                                                                    ‐
Investment Income                                                                0.62
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                            0.62

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                               0.62
Ending Cash   11/30/2018                                                    378.49
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 12 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Scottish Annuity Mass Mutual Life
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3629


Beginning Cash  11/1/2018                                        8,297,479.28

Net Reinsurance                                                                    ‐
Investment Income                                                     28,551.62
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                 28,551.62

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                    28,551.62
Ending Cash   11/30/2018                                        8,326,030.90
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 13 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Scottish Annuity CM Life Insurance
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 3630


Beginning Cash  11/1/2018                                           215,630.01

Net Reinsurance                                                                    ‐
Investment Income                                                           368.02
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                       368.02

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                          368.02
Ending Cash   11/30/2018                                            215,998.03
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 14 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

SRD‐RCT 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5878


Beginning Cash  11/1/2018                                             19,646.31

Net Reinsurance                                                                    ‐
Investment Income                                                             33.52
Operating Expenses                                                                 ‐
Cash provided by (used in) operations                                         33.52

Sales                                                                              ‐
Bond Maturities                                                                    ‐
Bond Paydown Receipts                                                              ‐
Intercompany Transfers                                                             ‐
Purchases                                                                          ‐
Cash/Security Transfer                                                             ‐
Cash provided by (used in) investing                                               ‐

Net change in cash                                                            33.52
Ending Cash   11/30/2018                                              19,679.83
                               Case 18-10160-LSS                           Doc 641              Filed 12/19/18        Page 15 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Cash Activity
                     Payee                               Amount                     Date Paid      Check number   Invoice Number        Description



November
Highmark
Kemper National Services                                        (156,261.84)        11/26/2018         Wire            N/A         Reinsurance settlement
Kemper National Services                                          (16,283.29)       11/26/2018         Wire            N/A         Reinsurance settlement
                                                                (172,545.13)
                                                                                ‐
Investors Heritage
Investors Heritage                                              (175,018.37)        11/15/2018         Wire            N/A         Reinsurance settlement
                                                                                ‐

Lincoln Heritage  
Lincoln Heritage Life Ins Co                                    (261,844.33)          11/15/2018       Wire            N/A         Reinsurance settlement
                                                                                ‐
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 16 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ LOC Collateral
Bank Name: Comerica
Account Function: Letter of Credit
Account # Last 4 digit: 3478



Beginning Cash  11/1/2018                                                                        76,906.49

Net Reinsurance                                                                                               ‐
Investment Income                                                                                      127.41
Operating Expenses                                                                                            ‐
Cash provided by (used in) operations                                                                  127.41

Sales                                                                                                         ‐
Bond Maturities                                                                                               ‐
Bond Paydown Receipts                                                                                         ‐
Intercompany Transfers                                                                                        ‐
Purchases                                                                                                     ‐
Cash/Security Transfer                                                                                        ‐
Cash provided by (used in) investing                                                                          ‐
                                                                                                              ‐
Net change in cash                                                                                     127.41
Ending Cash   11/30/2018                                                                         77,033.90
                 Case 18-10160-LSS         Doc 641       Filed 12/19/18               Page 17 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ ICD Money Market
Bank Name: Instututional Cash Distributors/ Union Bank
Account Function: Investment
Account # Last 4 digit: 2334


Beginning Cash  11/1/2018                                                                     1,266,343.70

Net Reinsurance                                                                                                 ‐
Investment Income                                                                                     2,213.38
Operating Expenses                                                                                              ‐
Cash provided by (used in) operations                                                                 2,213.38

Sales                                                                                                           ‐
Bond Maturities                                                                                                 ‐
Bond Paydown Receipts                                                                                           ‐
Intercompany Transfers                                                                                          ‐
Purchases                                                                                                       ‐
Cash/Security Transfer                                                                                          ‐
Cash provided by (used in) investing                                                                            ‐

Net change in cash                                                                                    2,213.38
Ending Cash   11/30/2018                                                                      1,268,557.08
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18            Page 18 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ Capital 1
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5876


Beginning Cash  11/1/2018                                                     366.05

Net Reinsurance                                                                     ‐
Investment Income                                                                 0.57
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                             0.57

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                                              ‐
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                                                ‐

Net change in cash                                                                0.57
Ending Cash   11/30/2018                                                     366.62
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18        Page 19 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ Stingray
Bank Name: Bank of New York Mellon
Account Function: Custody
Account # Last 4 digit: 5877


Beginning Cash  11/1/2018                                         6,151,851.29

Net Reinsurance                                                          (7,477.86)
Investment Income                                                       10,880.04
Operating Expenses                                                                  ‐
Cash provided by (used in) operations                                     3,402.18

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                           (1,393,106.85)
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                             (1,393,106.85)

Net change in cash                                               (1,389,704.67)
Ending Cash   11/30/2018                                          4,762,146.62
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18               Page 20 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ FET
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 6875


Beginning Cash  11/1/2018                                           21,908.92

Net Reinsurance                                                                 ‐
Investment Income                                                               ‐
Operating Expenses                                                              ‐
Cash provided by (used in) operations                                           ‐

Sales                                                                           ‐
Bond Maturities                                                                 ‐
Bond Paydown Receipts                                                           ‐
Intercompany Transfers                                                          ‐
Purchases                                                                       ‐
Cash/Security Transfer                                                          ‐
Cash provided by (used in) investing                                            ‐

Net change in cash                                                              ‐
Ending Cash   11/30/2018                                            21,908.92
                 Case 18-10160-LSS         Doc 641     Filed 12/19/18         Page 21 of 30


MOR‐1a Bank Reconciliations
Scottish Annuity & Life Insurance Company (Cayman) Ltd.  
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

Salic ‐ Ops Disb
Bank Name: Wells Fargo Bank
Account Function: Checking
Account # Last 4 digit: 4643


Beginning Cash  11/1/2018                                               53,636.27

Net Reinsurance                                                                     ‐
Investment Income                                                                   ‐
Operating Expenses                                                  (897,869.68)
Cash provided by (used in) operations                               (897,869.68)

Sales                                                                               ‐
Bond Maturities                                                                     ‐
Bond Paydown Receipts                                                               ‐
Intercompany Transfers                                            1,013,000.00
Purchases                                                                           ‐
Cash/Security Transfer                                                              ‐
Cash provided by (used in) investing                              1,013,000.00

Net change in cash                                                    115,130.32
Ending Cash   11/30/2018                                              168,766.59
                                                       Case 18-10160-LSS                    Doc 641       Filed 12/19/18               Page 22 of 30


SALIC Liquidity Payments and Transfers
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018

                  Payee                         Amount                  Date Paid          Check number               Invoice Number                       Description              Post‐Pre Petition

SALIC ‐ Stingray #5877
October ‐ Reinsurance

Lincoln National Life Insurance Company                   7,477.86 11/21/2018       Wire                   N/A                             October 2018 reinsurance settlement     Post petiton
                                                          7,477.86

Salic Ops Disb # 4643
November
Mayer Brown                                             19,662.00   11/29/2018      Wire                   D.I. 551                        Ch 11 Prof Fees                         Post‐Petition
KBW                                                     80,736.88   11/29/2018      Wire                   D.I. 554                        Ch 11 Prof Fees                         Post‐Petition
Morris Nichols                                        370,249.47    11/29/2018      Wire                   D.I. 553                        Ch 11 Prof Fees                         Post‐Petition
Hogan Lovells US LLP                                  140,312.29    11/29/2018      Wire                   D.I. 552                        Ch 11 Prof Fees                         Post‐Petition
Marsh Management Svcs                                   12,804.88   11/21/2018      Wire                   N/A                             2019 Cayman Islands Gov't License Fee   Post‐Petition
Hogan Lovells US LLP                                    58,304.83   11/27/2018      Wire                   D.I. 557                        Ch 11 Prof Fees                         Post‐Petition
Morris Nichols                                        169,170.58    11/27/2018      Wire                   D.I. 558                        Ch 11 Prof Fees                         Post‐Petition
Alvarez & Marshal                                       17,592.04   11/15/2018      Wire                   D.I. 546                        Ch 11 Prof Fees                         Post‐Petition
Pepper Hamilton LLP                                     29,036.71   11/7/2018       Wire                   D.I. 547                        Ch 11 Prof Fees                         Post‐Petition
                                                      897,869.68

                                                      905,347.54
                                                                        Case 18-10160-LSS                                 Doc 641        Filed 12/19/18                  Page 23 of 30

MOR‐1b Schedule of Professional Fees Paid
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period Ending 11/30/2018 (November 2018 Only)

              Payee                      Account                     Description       Amount $                       Date Paid      Payment Month   Check number              Invoice Number   Type               Post‐Pre Petition

Mayer Brown                     Salic Ops Disb # 4643     Ch 11 Prof Fees                        19,662.00   11/29/2018           November           Wire           D.I. 551                    Ch 11 Prof Fees   Post‐Petition
KBW                             Salic Ops Disb # 4643     Ch 11 Prof Fees                        80,736.88   11/29/2018           November           Wire           D.I. 554                    Ch 11 Prof Fees   Post‐Petition
Morris Nichols                  Salic Ops Disb # 4643     Ch 11 Prof Fees                      370,249.47    11/29/2018           November           Wire           D.I. 553                    Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP            Salic Ops Disb # 4643     Ch 11 Prof Fees                      140,312.29    11/29/2018           November           Wire           D.I. 552                    Ch 11 Prof Fees   Post‐Petition
Hogan Lovells US LLP            Salic Ops Disb # 4643     Ch 11 Prof Fees                        58,304.83   11/27/2018           November           Wire           D.I. 557                    Ch 11 Prof Fees   Post‐Petition
Morris Nichols                  Salic Ops Disb # 4643     Ch 11 Prof Fees                      169,170.58    11/27/2018           November           Wire           D.I. 558                    Ch 11 Prof Fees   Post‐Petition
Alvarez & Marshal               Salic Ops Disb # 4643     Ch 11 Prof Fees                        17,592.04   11/15/2018           November           Wire           D.I. 546                    Ch 11 Prof Fees   Post‐Petition
Pepper Hamilton LLP             Salic Ops Disb # 4643     Ch 11 Prof Fees                        29,036.71   11/7/2018            November           Wire           D.I. 547                    Ch 11 Prof Fees   Post‐Petition
                                                                                               885,064.80
                  Case 18-10160-LSS          Doc 641           Filed 12/19/18           Page 24 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
November 2018 Month and Year to Date (YTD)
($mm)

                                      Month                      YTD  
                                   November '18               November '18
Premiums Earned                            $0.0                        $0.0
Investment Income, Net                      0.0                        (0.0)
Realized/Unrealized Gains, Net              0.0                      100.4
Other Income                                0.0                         0.0
Total Revenues                             $0.0                    $100.4
Total Claims and Benefits                              0.0                        0.0
Total Change in Reserves                               0.0                        0.0
Interest Credited                                      0.0                        0.0
Total Commissions                                      0.0                        0.0
DAC and PVIF                                           0.0                        0.5
Other Insurance Expenses                               0.0                        0.0
Operating Expenses                                     0.0                        0.4
Interest Expense                                       0.0                        1.1
Bad Debt Expense                                       0.0                        0.0
Total Benefits and Expenses                           $0.0                       $2.0
Income Before Taxes                                  ($0.0)                    $98.4
Income Taxes                                           0.0                      (0.0)

Net Income                                           ($0.0)                    $98.4



Unrealized Gains (Losses) ‐ AFS                        0.0                       0.0
Total Comprehensive Income                           ($0.0)                    $98.4

Net Reinsurance Cash Flows                               ‐                          ‐
                  Case 18-10160-LSS          Doc 641             Filed 12/19/18   Page 25 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐2: Statement of Operations (Income Statement)
November 2018 Month and Year to Date (YTD)
($mm)

                                       Month        YTD  
                                    November '18 November '18
Premiums Earned                            $10.7      $119.8
Investment Income, Net                        2.5         31.4
Realized/Unrealized Gains, Net               (0.3)        62.1
Other Income                                  0.0          4.1
Total Revenues                             $12.9       $217.4
Total Claims and Benefits                           14.1               179.4
Total Change in Reserves                            (2.2)               (29.4)
Interest Credited                                    0.8                  9.0
Total Commissions                                    0.6                  6.0
DAC and PVIF                                         0.3                  5.7
Other Insurance Expenses                             0.0                  0.0
Operating Expenses                                   0.4                  9.9
Interest Expense                                     0.0                  0.0
Bad Debt Expense                                     0.2                  1.8
Total Benefits and Expenses                        $14.3               $182.3
Income Before Taxes                                 ($1.5)              $35.1
Income Taxes                                          0.0                0.0

Net Income                                          ($1.5)              $35.1



Unrealized Gains (Losses) ‐ AFS                       0.2                (0.4)
Total Comprehensive Income                          ($1.3)              $34.7

Net Reinsurance Cash Flows                               (4.0)          (65.6)
                   Case 18-10160-LSS            Doc 641     Filed 12/19/18   Page 26 of 30


Scottish Holdings, Inc.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
November 30, 2018
($mm)

                                                      Actual
                                                   November '18
Funds Withheld at Interest                                    0.0
Net ModCo Investments                                         0.0
All Other Investments                                         0.2
Total Investments                                           $0.2
Accrued Interest                                              0.0
Reinsurance Receivables                                       0.0
SRGL Revolver                                                 0.0
Due from Related Parties                                     (1.2)
Deferred Acquisition Costs                                    0.0
Amounts Recoverable from Reinsurers                           0.0
Investment in Subsidiaries                               1,304.1
Other Assets                                                  0.0
Total Assets                                           $1,303.1

Reserve for Future Policy Benefits                             0.0
Interest Sensitive Contract Liabilities                        0.0
Accounts Payable and Accrued Expenses                          5.9
Reinsurance Payables                                           0.0
Funds Withheld from Reinsurer                                  0.0
Due to Related Parties                                         0.0
Deferred Collateral Facility Liability                         0.0
Deferred Collateral Facility Liability ‐ SRGL                 (0.0)
Embedded Derivative Liability                                  0.0
Long Term Debt ‐ External Parties                              0.0
Long Term Debt ‐ SRGL                                          0.0
Other Liabilities                                             (0.0)
Total Liabilities                                             $5.9
Total Equity                                               1,297.2

Total Liabilities & Equity                                $1,303.1
                   Case 18-10160-LSS            Doc 641   Filed 12/19/18   Page 27 of 30


Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Case Number: 18‐10160
Monthly Operating Report (MOR)
Form MOR‐3: Balance Sheet
November 30, 2018
($mm)

                                                    Actual
                                                 November '18
Funds Withheld at Interest                           $166.1
Net ModCo Investments                                 456.9
All Other Investments                                  73.7
Total Investments                                    $696.7
Accrued Interest                                         0.4
Reinsurance Receivables                                22.0
SRGL Revolver                                           (0.0)
Due from Related Parties                                 1.1
Deferred Acquisition Costs                             15.5
Amounts Recoverable from Reinsurers                      0.0
Investment in Subsidiaries                          1,797.2
Other Assets                                             0.1
Total Assets                                       $2,532.9

Reserve for Future Policy Benefits                    314.2
Interest Sensitive Contract Liabilities               340.6
Accounts Payable and Accrued Expenses                   0.4
Reinsurance Payables                                   10.9
Funds Withheld from Reinsurer                           0.0
Due to Related Parties                                  0.0
Deferred Collateral Facility Liability                  0.0
Deferred Collateral Facility Liability ‐ SRGL           0.0
Embedded Derivative Liability                           6.7
Long Term Debt ‐ External Parties                       0.0
Long Term Debt ‐ SRGL                                   0.0
Other Liabilities                                       0.0
Total Liabilities                                    $672.8
Total Equity                                        1,860.1

Total Liabilities & Equity                         $2,532.9
                         Case 18-10160-LSS                       Doc 641             Filed 12/19/18               Page 28 of 30



       Scottish Holdings, Inc., et al.                                                                                              18-10160 (LSS)
                                                                                                                         Case No. ___________________________
In re______________________________
                  Debtor                                                                                                          Reporting Period: November 2018

                                                        STATUS OF POSTPETITION TAXES

The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the amount should be zero.
Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
Attach photocopies of any tax returns filed during the reporting period.

                                                        Beginning         Amount                                                                  Ending
                                                          Tax            Withheld or            Amount            Date            Check No.         Tax
                                                        Liability         Accrued                Paid             Paid             or EFT         Liability
Federal
Withholding
FICA-Employee
FICA-Employer
Unemployment
Income
        Federal Excise Tax
Other:_________________                               $0               $180.48             $0                 N/A              N/A             $180.48
  Total Federal Taxes
State and Local
Withholding
Sales
Excise
Unemployment
Real Property
Personal Property
Other:_________________
  Total State and Local
Total Taxes                                           None in reporting period


                                              SUMMARY OF UNPAID POSTPETITION DEBTS

Attach aged listing of accounts payable.

                                                                                            Number of Days Past Due
                                                    Current            0-30              31-60         61-90                   Over 90        Total
Accounts Payable
Wages Payable
Taxes Payable
Rent/Leases-Building
Rent/Leases-Equipment
Secured Debt/Adequate Protection Payments
Professional Fees
Amounts Due to Insiders*
Other:__________________________
Other:__________________________
Total Postpetition Debts                              See attached

Explain how and when the Debtor intends to pay any past-due postpetition debts.




*"Insider" is defined in 11 U.S.C. Section 101(31).




                                                                                                                                                      FORM MOR-4
                                                            Case 18-10160-LSS                      Doc 641                            Filed 12/19/18                   Page 29 of 30

MOR‐4 Summary of Unpaid Post Petition Debts
Scottish Annuity & Life Insurance Company (Cayman) Ltd.
Scottish Re: 18‐10160 (LSS)
Reporting Period ending 11/30/2018


                              Payee                               Description       Invoice Date           Amount $                        Service Period              Invoice Number                      Comments                     Type

Investors Heritage                                        Trust True up         N/A                                   50,948.17       3Q 2018                 N/A                       Quarterly true up                         Normal course
Lincoln Heritage                                          Trust True up         N/A                                 366,243.14        3Q 2018                 N/A                       Quarterly true up                         Normal course
Highmark                                                  Trust True up         N/A                                 263,007.95        3Q 2018                 N/A                       Quarterly true up                         Normal course
The Bank of New York Mellon                               Bank Fees             11/14/2018                              1,875.00      August ‐ October 2018   N/A                       Monthly Fee                               Normal course
The Bank of New York Mellon                               Bank Fees             11/14/2018                              2,009.02      August ‐ October 2018   N/A                       Monthly Fee                               Normal course
The Bank of New York Mellon                               Bank Fees             11/14/2018                              1,884.10      August ‐ October 2018   N/A                       Monthly Fee                               Normal course
Emmet, Marvin & Martin                                    Ch 11 Prof Fees       9/14/2018                             34,115.50       May ‐ August 2018       419711                    Legal Fees                                Ch 11 Prof Fees
The Bank of New York Mellon                               Ch 11 Prof Fees       9/6/2018                              18,400.00       2018                    N/A                       Extraordinary Service Fees Ch 11 Filing   Ch 11 Prof Fees
Maples                                                    Legal Fees            11/5/2018                               5,198.25      September               N/A                       Monthly Fee                               Normal course
Internal Revenue Service                                  Federal Excise Tax    12/11/2018                                    88.68   October                 N/A                       Monthly Fee                               Normal course
Internal Revenue Service                                  Federal Excise Tax    12/11/2018                                    91.80   October                 N/A                       Monthly Fee                               Normal course
                     Case 18-10160-LSS                 Doc 641         Filed 12/19/18      Page 30 of 30



      Scottish Holdings, Inc., et al.
In re______________________________
                    Debtor


                       ACCOUNTS RECEIVABLE RECONCILIATION AND AGING


Accounts Receivable Reconciliation                                                                     Amount
Total Accounts Receivable at the beginning of the reporting period
+ Amounts billed during the period
- Amounts collected during the period
Total Accounts Receivable at the end of the reporting period
                                                                                                       N/A
Accounts Receivable Aging                                                                              Amount
0 - 30 days old
31 - 60 days old
61 - 90 days old
91+ days old
Total Accounts Receivable
                                                                                                          N/A
Amount considered uncollectible (Bad Debt)
Accounts Receivable (Net)

                                                DEBTOR QUESTIONNAIRE

Must be completed each month                                                                        Yes            No

                                                                                                                  ✓
1. Have any assets been sold or transferred outside the normal course of business
   this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
2. Have any funds been disbursed from any account other than a debtor in possession
   account this reporting period? If yes, provide an explanation below.


                                                                                                    ✓
3. Have all postpetition tax returns been timely filed? If no, provide an explanation
   below.


                                                                                                    ✓
4. Are workers compensation, general liability and other necessary insurance
   coverages in effect? If no, provide an explanation below.


                                                                                                                  ✓
5. Has any bank account been opened during the reporting period? If yes, provide
   documentation identifying the opened account(s). If an investment account has been opened
   provide the required documentation pursuant to the Delaware Local Rule 4001-3.



Explanation for Question No.2: Funds were disbursed from reinsurance trust accounts that are not property of the estate.




                                                                                                                 FORM MOR-5
